Case 3:19-cv-00239-L Document 1-2 Filed 01/31/19   Page 1 of 3 PageID 8




                   Exhibit B




                                                                          1
Details                                                                                              Page 1 of 2

               Case 3:19-cv-00239-L Document 1-2 Filed 01/31/19               Page 2 of 3 PageID 9
             Case Information




             1-18-1649            439th District Court   Rakow, David E

             12/17/2018           Contract - Other       Filed




             Party


                                                                          Ú
             ROCKWALL HIGHGATE, LTD                      Lead Attorney
             Address                                     ORTIZ, SCOTT
             C/O SCOTT ORTIZ, 1012 RIDGE ROAD            Retained
             ROCKWALL TX 75087




                                                                          Ú
             INDEMNITY INSURANCE COMPANY OF              Lead Attorney
             NORTH AMERICAN A/K/A CHUBB                  MOODY, JAMES H.,
             AGRIBUSINESS                                III
                                                         Retained
             Address
             C/O COMMISSIONER OF INSURANCE, P.O.
             BOX 149104
             AUSTIN TX 78714




             Events and Hearings




https://portal.rockwallcountytexas.com/Portal/Home/WorkspaceMode?p=0                                  1/29/2019
Details                                                                                            Page 2 of 2

              Case 3:19-cv-00239-L Document 1-2 Filed 01/31/19             Page 3 of 3 PageID 10




                                   Û




             Financial


                  Total Financial Assessment                     $300.00
                  Total Payments and Credits                     $300.00


              12/18/2018   Transaction                          $300.00
                           Assessment

              12/18/2018   eFile         Receipt   ROCKWALL    ($300.00)
                           Payment       # DC-     HIGHGATE,
                                         2018-     LTD
                                         08398




https://portal.rockwallcountytexas.com/Portal/Home/WorkspaceMode?p=0                                1/29/2019
